18-12341-smb          Doc 117        Filed 02/20/19 Entered 02/20/19 15:01:15                        Main Document
                                                  Pg 1 of 28


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                           Chapter 11

     1141 REALTY OWNER LLC., et al.,                              Case No.: 18-12341 (SMB)

                                     Debtors.                     (Jointly Administered)
 ----------------------------------------------------------x

               FIRST AMENDED PLAN OF REORGANIZATION FOR
                1141 REALTY OWNER LLC AND FLATIRONHOTEL
         OPERATIONS LLC UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

         This Plan of Reorganization is proposed and filed by 1141 Realty Owner LLC and
 Flatironhotel Operations LLC, the above-captioned debtors and debtors-in-possession, pursuant
 to chapter 11 of the Bankruptcy Code. 1 The Plan provides for the reorganization and
 restructuring of the Debtors, the payment of Allowed Claims consistent with the distribution
 scheme set forth in the Bankruptcy Code, and procedures for the resolution of Disputed Claims.
 The Plan provides that holders of Allowed Claims against the Debtors will receive distributions
 of Cash on the Effective Date in full satisfaction of their Allowed Claims, as set forth below.

                                                     ARTICLE I

                                                   DEFINITIONS

        For purposes of the Plan, the following terms shall have the meanings set forth below.
 Terms used in this Plan which are defined in the Bankruptcy Code or the Bankruptcy Rules shall
 have the meaning set forth in the Bankruptcy Code or the Bankruptcy Rules unless otherwise
 defined in this Plan. The meaning of the defined terms shall be equally applicable to the singular
 and plural forms of the terms defined, unless a different meaning is clearly required by and
 explained in the text.
        1.01    “Administrative Expense” shall mean any cost or expense of administration of
 the Chapter 11 Cases entitled to priority in accordance with the provisions of Bankruptcy Code
 §§ 503(b) and 507(a)(1), including, without limitation: (i) Fee Claims; (ii) Claims relating to
 goods received by the Debtors within twenty (20) days before the Petition Date in the ordinary
 course of the Debtors’ business; and (iii) any actual, necessary costs and expenses of preserving
 the Debtors’ Estates and of operating the Debtors’ business (but only to the extent they are due
 or payable on or before the Effective Date).
          1.02     “Affiliate” shall have the meaning set forth in Bankruptcy Code §101(2).
         1.03 “Allowed” shall mean a Claim, other than an Administrative Expense or Interest
 in the Debtors, which is: (i) listed in the Debtors’ Schedules filed in the Chapter 11 Cases as of
 the Effective Date, and not listed in the Schedules as disputed, contingent, unliquidated or

 1
   All capitalized terms used but not defined in the text of this Plan shall have the meanings set forth in Article I of
 the Plan.
18-12341-smb      Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                           Pg 2 of 28


 unknown and as to which no objection to the allowance thereof is filed on or prior to the
 Objections Bar Date; (ii) set forth in a proof of Claim timely and properly filed in the Chapter 11
 Cases on or before the date fixed by the Bankruptcy Court (or by applicable rule or statute) as the
 last day for filing such proof of Claim, or late filed with leave of the Bankruptcy Court after
 notice and opportunity for hearing given to counsel to the Debtors, and as to which no objection
 to the allowance thereof is filed on or prior to the Objections Bar Date; or (iii) determined to be
 Allowed by a Final Order of the Bankruptcy Court. To the extent permitted under Bankruptcy
 Code §506(b), an Allowed Claim shall include unpaid interest on the Claim and any reasonable
 unpaid fees, costs or charges provided for in the agreements which govern such Claim arose.
 Any Claim which has been or is hereafter listed in the Schedules as contingent, unliquidated or
 disputed, and for which no Proof of Claim is or has been timely Filed, is not considered an
 Allowed Claim and shall be expunged without further action by the Debtors or the Reorganized
 Debtors.
       1.04 “Allowed Administrative Expense” shall mean all or that portion of any
 Administrative Expense which has been Allowed by a Final Order of the Bankruptcy Court.
         1.05 “Allowed General Unsecured Claim” shall mean any Allowed Claim that is not an
 Allowed Administrative Expense, Allowed Fee Claim, Allowed Secured Claim, Allowed
 Priority Tax Claim, or Allowed Priority (Non-Tax) Claim.
         1.06     “Allowed Priority Claim” shall mean any Allowed Claim or portion thereof
 entitled to priority under Bankruptcy Code §§507(a)(3) through (a)(6).
         1.07 “Allowed Secured Claim” shall mean that portion of an Allowed Claim which is
 secured by a valid perfected lien on property of the Debtors, to the extent of the value of the
 interest of the holder of such Allowed Secured Claim in the property of the Debtors as
 determined by the Bankruptcy Court pursuant to Bankruptcy Code §506(a), together with
 interest, fees, costs and charges to the extent allowed by the Bankruptcy Court under Bankruptcy
 Code §506(b).
         1.08 “Allowed Priority Tax Claim” shall mean any Allowed Claim or portion thereof
 entitled to priority under Bankruptcy Code §507(a)(8).
        1.09 “Avoidance Actions” shall mean (a) any and all claims, suits and causes of action
 now held or hereafter acquired by the Debtors, the Estates, the Reorganized Debtors, or the
 Debtors’ creditors under Bankruptcy Code §§544, 547, 548, 549, 550, or 553 and (b) any claim
 against any transferee of a transfer avoidable under Bankruptcy Code §549 received from the
 Debtors from and after the Petition Date, but prior to the Effective Date.
        1.10    “Bankruptcy Code” shall mean title 11 of the United States Code, as amended.
        1.11 “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
 Southern District of New York, in which the Debtors’ Chapter 11 Cases are pending, and the
 United States District Court for the Southern District of New York to the extent that in respect of
 the Chapter 11 Cases the District Court may have withdrawn reference, shall have determined to
 exercise original jurisdiction, or shall have sole authority to enter a final order or judgment.
        1.12    “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure.
        1.13 “Business Day” shall mean any day other than a Saturday, Sunday or legal
 holiday as defined in Bankruptcy Rule 9006(a).
                                                 2
18-12341-smb      Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                           Pg 3 of 28


         1.14 “Cash” shall mean cash and cash equivalents, and other readily marketable
 securities or instruments, including, but not limited to, bank deposits, checks and other similar
 items.
         1.15 “Chapter 11 Cases” shall mean the Debtors’ jointly administered chapter 11 cases
 filed in the Bankruptcy Court, Case Nos. 18-12341 (SMB) and 18-12342 (SMB), administered
 under Case No. 18-12341 (SMB).
        1.16    “Claim” shall mean a claim against the Debtors, as defined in Bankruptcy Code
 §101(5).
        1.17    “Claimant” shall mean the holder of a Claim.
         1.18 “Class” shall mean any class into which Allowed Claims and Allowed Interests
 are classified pursuant to Article II of the Plan.
        1.19 “Confirmation Date” shall mean the date the Confirmation Order is entered in the
 Chapter 11 Case.
        1.20 “Confirmation Hearing” shall mean the hearing or hearings held by the
 Bankruptcy Court to consider confirmation of the Plan, as such hearing may be adjourned or
 continued from time to time.
         1.21 “Confirmation Order” shall mean an Order of the Bankruptcy Court confirming
 the Plan in accordance with Bankruptcy Code §1129.
        1.22    “Creditor” shall have the meaning set forth in Bankruptcy Code §101(10).
        1.23 “Debtors” shall mean 1141 Realty Owner LLC and Flatironhotel Operations LLC,
 as debtors and debtors in possession.
        1.24 “DIP Financing Order” shall mean the Bankruptcy Court’s final order authorizing
 the Debtors to obtain debtor in possession financing from Premier (ECF Doc. No. 62).
        1.25 “Disallowed Claim” shall mean any Claim or portion of a Claim which has been
 disallowed by a Final Order of the Bankruptcy Court.
         1.26 “Disputed Claim” shall mean any Claim, proof of which was timely and properly
 filed, and (a) which is listed on the Schedules as unliquidated, disputed, or contingent, and which
 has not been resolved by written agreement between the Debtors and the Claimant or by an order
 of the Bankruptcy Court, (b) which is subject to a dispute to the extent that the Debtors or the
 Reorganized Debtors have asserted a claim against the holder of the Disputed Claim, or (c) as to
 which the Debtors have interposed a timely objection or request for estimation in accordance
 with the Bankruptcy Code and the Bankruptcy Rules, which objection or request for estimation
 has not been withdrawn or determined by a Final Order. Prior to the filing of an objection to a
 Claim, or the expiration of the time within which to object to such Claim set forth in the Plan or
 otherwise established by order of the Bankruptcy Court, for purposes of the Plan, a Claim shall
 be considered a Disputed Claim if (x) the amount of the Claim specified in the proof of Claim
 exceeds the amount of the Claim scheduled by the Debtors as other than disputed, contingent or
 unliquidated, or (y) the Claim is not listed on the Schedules.
         1.27 “Disputed Claims Reserve” shall mean the reserves to be established by the
 Debtors or the Reorganized Debtors on account of Disputed Administrative Expenses, Disputed
 Priority Claims, and Disputed Unsecured Claims to be used to make Distributions to holders of
                                              3
18-12341-smb       Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15              Main Document
                                            Pg 4 of 28


 Disputed Administrative Expenses, Disputed Claims and Undetermined Claims in the event they
 become Allowed Claims.
       1.28 “Distribute” or “Distribution” shall mean a payment by the Debtors or the
 Reorganized Debtors under the terms of the Plan.
        1.29    “Distribution Date” shall mean any date, subsequent to the Effective Date, on
 which a Distribution under the Plan is to be made to the holders of Allowed Claims.
        1.30     “Effective Date” shall mean the first day on which the Confirmation Order has
 become a Final Order and on which all of the conditions to the Effective Date in the Plan have
 been satisfied or waived.
         1.31 “Effective Date Payment” shall mean the payment from the Exit Facility and
 Premier Funds, or the proceeds of the sale of the Debtors’ real property if the Debtors are unable
 to timely close on the Exit Facility pursuant to the Plan, to pay claims as set forth in Article III of
 the Plan.
        1.32 “Estates” shall mean the Debtors’ chapter 11 estates created on the Petition Date
 under Bankruptcy Code §541.
          1.33 “Exit Facility” shall mean the secured loan to be obtained by the Debtors, as
 facilitated by Premier, on or before May 15, 2019, in an amount sufficient to pay the Prepetition
 Lender’s Claim in full. To the extent that the Exit Facility is insufficient to pay the Prepetition
 Lender’s Claim in full, the Premier Funds shall be used to supplement the Exit Facility.
         1.34 “Fee Claims” shall mean claims by professionals retained by the Debtors during
 the Chapter 11 Cases for the payment of fees and the reimbursement of expenses incurred prior
 to the Effective Date.
          1.35     “Final Order” shall mean: (i) an order or a judgment of the Bankruptcy Court; or
 (ii) a stipulation or other agreement entered into which is “so ordered” by the Bankruptcy Court,
 in either case the operation or effect of which has not been reversed, stayed, modified or
 amended and as to which (x) any appeal that has been taken has been finally determined or
 dismissed, or (y) the time to appeal or seek reconsideration has expired by reason of statute or
 otherwise and as to which no appeal or petition for review, certiorari or reconsideration has been
 taken or is pending (or if such appeal or petition has been granted, it has been finally decided), as
 a result of which such order, judgment, stipulation or agreement shall have become final in
 accordance with applicable law.
        1.36 “General Unsecured Claim” means an Allowed Claim that is not an
 Administrative Expense, a Priority (Non-Tax) Claim, Priority Tax Claim, Fee Claim, or Secured
 Claim.
        1.37 “Interest” shall mean any rights of a shareholder in respect of an equity interest in
 each of the Debtors.
        1.38    “Lien” shall have the meaning set forth in Bankruptcy Code §101(37).
        1.39 “Objections Bar Date” shall mean the deadline for the Debtors or the Reorganized
 Debtors to file objections to Claims, which deadline shall be the first Business Day that is one
 hundred twenty (120) days after the Effective Date of the Plan.
        1.40    “Operator” shall mean Flatironhotel Operations LLC.
                                                4
18-12341-smb      Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                           Pg 5 of 28


        1.41    “Owner” shall mean 1141 Realty Owner LLC.
        1.42    “Person” shall have the meaning set forth in Bankruptcy Code §101(41).
        1.43    “Petition Date” shall mean July 31, 2018.
        1.44 “Prepetition Lender” shall mean Wilmington Trust, N.A., solely in its capacity as
 Trustee for the Benefit of the Registered Holders of Wells Fargo Commercial Mortgage Trust
 2015-C28, Commercial Mortgage Pass-Through Certificates, Series 2015-C28.
         1.45 “Prepetition Lender’s Claim” shall mean any and all Claims or Interests of the
 Prepetition Lender that have been or may be asserted by the Prepetition Lender against the
 Debtors, including with respect to the liens granted by the Debtors to the Prepetition Lender on
 account of monies loaned prior to the Petition Date, as well as those granted pursuant to the
 stipulation and order authorizing the use of the Prepetition Lender’s cash collateral (ECF Doc.
 No. 23).
        1.46    “Plan” shall mean this Plan of Reorganization, as it may be amended or modified.
        1.47    “Premier” shall mean Premier Flatiron, LLC.
        1.48 “Premier Claim” shall mean the claim against the Debtors granted to Premier
 pursuant to the DIP Financing Order.
         1.49 “Premier Funds” shall mean the funds made available to the Debtors by Premier,
 in exchange for, among other things, the treatment of Class 6 Interests herein, in an amount
 sufficient to make the Effective Date Payment.
         1.50 “Priority (Non-Tax) Claims” shall mean any Claim that is entitled to priority
 status in accordance with Bankruptcy Code §507(a), other than Priority Tax Claims and
 Administrative Expenses.
        1.51 “Priority Tax Claims” shall mean any Claim for taxes entitled to priority status in
 accordance with Bankruptcy Code §§502(i) or 507(a)(8), but specifically excludes any penalty
 assessed with respect to such taxes.
        1.52    “Released Parties” shall have the meaning set forth in Article X of the Plan.
        1.53    “Released Claims” shall mean the claims released under Article X of the Plan.
        1.54    “Reorganized Debtors” shall mean the Debtors after the Effective Date.
         1.55    “Schedules” shall mean the schedules of assets and liabilities, lists and statement
 of financial affairs and executory contracts filed by the Debtors with the Bankruptcy Court, as
 they may be amended pursuant to the Bankruptcy Rules.
        1.56    “Securities Act” shall mean the Securities Act of 1933, as amended.
        1.57 “Unclaimed Property” shall mean any Cash (together with any interest earned
 thereon) unclaimed on the later of the 180th day following the Effective Date or the last
 Distribution Date. Unclaimed Property shall include checks (and the funds represented thereby):
 (i) which have been returned as undeliverable without proper forwarding addresses; (ii) which
 have not been paid; or (iii) which were not mailed or delivered because of the absence of a
 proper address for the Claimant.


                                                 5
18-12341-smb      Doc 117      Filed 02/20/19 Entered 02/20/19 15:01:15             Main Document
                                            Pg 6 of 28


         1.58 “Undetermined Claim” shall mean any Claim that is (i) a Disputed Claim or (ii)
 an unliquidated or contingent Claim.
        1.59    “Unsecured Creditor” shall mean the holder of an Unsecured Claim.
        1.60    “U.S. Trustee” shall mean the United States Trustee for Region 2.
                                            ARTICLE II

                      CLASSIFICATION OF CLAIMS AND INTERESTS

         2.01 General Rules of Classification. A Claim or Interest is classified in a particular
 Class for voting and distribution purposes only to the extent the Claim or Interest qualifies within
 the description of that Class, and is classified in other Classes to the extent the Claim or Interest
 qualifies within the description of such Classes.
         2.02 Administrative Expenses and Priority Tax Claims. Administrative Expenses and
 Priority Tax Claims have not been classified and are excluded from the Classes of Claims in
 accordance with Bankruptcy Code §1123(a)(1).
          2.03 Satisfaction of Claims and Interests. The treatment to be provided for Allowed
 Claims and Interests under this Plan and the consideration provided under this Plan shall be in
 full satisfaction, settlement, release and discharge of all Claims and Interests against the Debtors
 and their property.
         2.04 Bar Dates for Claims. Pursuant to the Bankruptcy Court’s Order, dated September
 24, 2018 (ECF Doc. No. 63), all non-governmental unit Claims against the Debtors, including
 claims under Bankruptcy Code §503(b)(9) must be filed on or before November 5, 2018, and all
 Claims of governmental units must be filed on or before January 28, 2019. Claims arising from
 the rejection of executory contracts and unexpired leases shall be governed by the specific orders
 of the Bankruptcy Court regarding the assumption or rejection of executory contracts and
 unexpired leases and Article VI of the Plan.
        2.05 Bar Date for Fee Claims. The Confirmation Order, or the order scheduling the
 Confirmation Hearing, shall provide a deadline for the filing of requests for payment of Fee
 Claims incurred prior to the Confirmation Date. Any Person that fails to file an application for
 the payment of professional fees and expenses on or before the time and date established in the
 Confirmation Order or the order scheduling the Confirmation Hearing shall be forever barred
 from seeking payment or reimbursement from the Debtors, their Estates or the Reorganized
 Debtors.
         2.06 Acceptance of Classification. Any holder of a Claim or Interest who fails to
 object in writing to the classification of Claims and Interests provided in the Plan, and who has
 not filed an objection with the Bankruptcy Court and served the objection upon counsel to the
 Debtors, counsel to Premier, and the U.S. Trustee at least ten (10) days prior to the Confirmation
 Hearing shall be deemed to have accepted the classification of such Claim or Interest set forth in
 the Plan.
        2.07 Classification. For purposes of the Plan, all Allowed Claims shall be placed in the
 following Classes:


                                                  6
18-12341-smb      Doc 117      Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                            Pg 7 of 28


               Class 1 (Allowed Priority (Non-Tax) Claims)
               Class 2 (Allowed Premier Secured Claim)
               Class 3 (Allowed Prepetition Lender Secured Claim)
               Class 4 (Other Secured Claims)
               Class 5 (General Unsecured Claims)
               Class 6 (Interests in the Debtors)

                                           ARTICLE III

                                  TREATMENT OF CLASSES

         3.01 Administrative Expenses. Administrative Expenses are not impaired. Except
 with respect to Administrative Expenses Allowed under Bankruptcy Code §503(b)(9), which
 shall be paid as soon as reasonably practicable after the Effective Date or upon such other terms
 as may be agreed to by the holder thereof and the Debtors, Allowed Administrative Expenses,
 including Fee Claims, shall be paid by the Debtors or the Reorganized Debtors on the later to
 occur of (a) the Effective Date, and (b) the date such Claim becomes Allowed by a Final Order
 of the Bankruptcy Court, or as soon as practicable thereafter, or upon such other terms as may be
 agreed to by the holder thereof and the Debtors. In the event of any subsequent conversion of
 the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, all payments on account
 of any Allowed Administrative Expenses shall be deemed to have been made in the ordinary
 course of the Debtors’ business and shall not be deemed to be avoidable transfers under
 Bankruptcy Code §549.
         3.02 U.S. Trustee Fees. Statutory fees, and any applicable interest thereon, are all fees
 payable pursuant to Chapter 123 of Title 28, United States Code, including, but not limited to, all
 fees required to be paid by 28 U.S.C. §1930(a)(6) plus any interest due and payable under 31
 U.S.C. §3717 (“U.S. Trustee Fees”). U.S. Trustee Fees will accrue and be timely paid until the
 Case is closed, dismissed, or converted to another chapter under the Bankruptcy Code. Any U.S.
 Trustee Fees owed on or before the Effective Date of this Plan will be paid in full on the
 Effective Date of the Plan.
         3.03 Priority Tax Claims. Priority Tax Claims are not impaired. All Allowed Priority
 Tax Claims shall be paid in full on the Effective Date. Holders of Priority Tax Claims shall not
 be entitled to vote on the Plan.
         3.04 Class 1 Priority (Non-Tax) Claims. Class 1 Claims are not impaired. Allowed
 Priority (Non-Tax) Claims shall be paid in full on the Effective Date, or as soon thereafter as is
 reasonably practicable, from the Effective Date Payment. In accordance with Bankruptcy Code
 § 1126(f), holders of Class 1 Claims shall not be entitled to vote on the Plan and shall be deemed
 to have accepted the Plan.
         3.05 Class 2 Premier Claim. In the event that the Exit Facility closes on or before May
 15, 2019, or if Premier elects to contribute sufficient Premier Funds to pay Class 3 claims in full,
 the Premier Claim shall be deemed satisfied upon the Effective Date of the Plan with no amounts
 remaining due by the Debtors to Premier. In the event that the Exit Facility does not close on or
 before May 15, 2019 and the Debtors sell their real property, the Premier Claim shall be paid in
 full from the proceeds of the sale of the Debtors’ real property. Class 2 Claims are Impaired.

                                                  7
18-12341-smb      Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                           Pg 8 of 28


         3.06 Class 3 Prepetition Lender Claim. Class 3 Claims are not impaired. Holders of
 the Allowed Prepetition Lender’s Claim shall be paid in full on the Effective Date from the
 proceeds of the Exit Facility as and when Allowed by the Bankruptcy Court. To the extent that
 the Exit Facility does not close on or before May 15, 2019, either (i) the Debtors shall market
 and sell their real property to satisfy any Allowed Prepetition Lender’s Claim, or (ii) Premier
 shall provide additional Premier Funds to satisfy any Allowed Prepetition Lender’s Claim. From
 the Confirmation Date through the Effective Date, Holders of the Allowed Prepetition Lender’s
 Claim shall receive monthly interest payments at the rate then-applicable with respect to the
 Prepetition Lender’s Claim.
         3.07 Class 4 Other Secured Claims. Class 4 Claims are not impaired. Class 4 Claims
 shall consist of all Allowed Secured Claims other than the Premier Claim and the Prepetition
 Lender’s Claim. Class 4 Claims shall be paid in full on the Effective Date from the Effective
 Date Payment.
         3.08 Class 5 General Unsecured Claims. Class 5 Claims are not impaired. Class 5
 Claims are comprised of the Allowed Claims of General Unsecured Creditors. Each holder of an
 Allowed General Unsecured Claim shall receive payment in full on account of such claim on the
 Effective Date from the Effective Date Payment.
         3.09 Class 6 Interests. Class 6 Interests are impaired. All existing membership
 interests in the Debtors shall be cancelled, and the Reorganized Debtors’ membership interests
 shall be reissued as follows: (i) with respect to Owner, Fifty (50%) Percent shall be owned by
 1141 Realty LLC and Fifty (50%) Percent shall be owned by Premier Nomad LLC; and (ii) with
 respect to Operator, One Hundred (100%) Percent shall be owned by Premier Nomad LLC,
 provided, however, if the Debtors sell their real property pursuant to Section 3.06, the
 membership interests shall revert back to as they existed on the Petition Date.
                                          ARTICLE IV

                CLAIMS AND INTERESTS IMPAIRED UNDER THE PLAN

         4.01 Claims and Interests in Classes 2 and 6 are impaired under the Plan, and are
 entitled to vote on the Plan. Claims in Classes 1, 3, 4 and 5 are not impaired under the Plan, and
 are not entitled to vote on the Plan.
         4.02 Pursuant to Bankruptcy Code §1126(c), a Class of Claims shall have accepted the
 Plan if the Plan is accepted by the holders of at least two-thirds (2/3) in amount and more than
 one-half (1/2) in number of the holders of Allowed Claims in such Class that vote on the Plan.
 Pursuant to Bankruptcy Code §1126(d), holders of Interest in Class 6 shall have accepted the
 Plan if the Plan is accepted by the holders of at least two-thirds (2/3) in amount of the Allowed
 Interests of Class 6.
         4.03 Classes 2 and 6 are currently entitled to vote to accept or reject the Plan. To the
 extent that any Class entitled to vote rejects the Plan, the Debtors intend to seek confirmation of
 the Plan in accordance with Bankruptcy Code §1129(b).




                                                 8
18-12341-smb      Doc 117      Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                            Pg 9 of 28


                                           ARTICLE V

                     MEANS FOR IMPLEMENTATION OF THE PLAN

         5.01 Payments on the Effective Date. The payments under the Plan will be made from
 the (a) Exit Facility, and (b) the Premier Funds. With respect to the portion of the Effective Date
 Payment to be funded by the Premier Funds, no later than ten (10) business days prior to the
 anticipated Effective Date, the Debtors shall provide Premier with an accounting of all amounts
 the Debtors believe must be paid from such funds. No later than two (2) business days prior to
 the anticipated Effective Date, Premier shall transfer the Premier Funds to the Debtors for the
 purposes of making the Effective Date Payment.
         5.02 Exit Facility. The Debtors or Reorganized Debtors, as applicable, with the
 assistance of Premier, shall obtain the Exit Facility in an amount sufficient to satisfy the Allowed
 portion of the Prepetition Lender’s Claim. The Exit Facility shall be used to satisfy the Allowed
 portion the Prepetition Lender’s Claim and, at the Reorganized Debtors’ discretion, may be used
 to fund ongoing operations of the Reorganized Debtors. To the extent that the Exit Facility does
 not close within ninety (90) days of the Confirmation Date, either (i) the Debtors shall market
 and sell their real property to satisfy any Allowed Prepetition Lender’s Claim, or (ii) Premier
 shall provide additional Premier Funds to satisfy any Allowed Prepetition Lender’s Claim.
        5.03 Release of Avoidance Actions. On the Effective Date, the Debtors, on behalf of
 themselves and their Estates, shall release any and all Avoidance Actions, and the Debtors and
 the Reorganized Debtors, and any of their successors and assigns and any entity acting on behalf
 of the Debtors or the Reorganized Debtors shall be deemed to have waived the right to pursue
 any and all Avoidance Actions.
        5.04 Reserves. On the Effective Date, or as soon thereafter as is reasonably practical,
 the Debtors shall establish and maintain adequate reserves for Disputed Claims.
         On the later to occur of (a) the Effective Date, and (b) the date such Claim becomes
 Allowed by a Final Order of the Bankruptcy Court, or as soon thereafter is reasonably
 practicable, the Debtors shall use available Cash to pay Allowed Claims in accordance with
 Article III of the Plan.
        5.05 Investments by the Debtors. All Cash held by the Debtors prior to full
 consummation of this Plan, whether held in investment accounts, bank accounts, any Disputed
 Claims Reserve, or any escrow accounts, shall be invested in accordance with Bankruptcy Code
 §345 in a financial institution that is an authorized depository under the U.S. Trustee Operating
 Guidelines.
         5.06 Delivery of Distributions. Subject to Bankruptcy Rule 9010 and except as
 otherwise provided herein, Distributions to the holders of Allowed Claims shall be made at (a)
 the address of each holder as set forth in the Schedules, unless superseded by the address set
 forth on proofs of Claim filed by such holder, or (b) the last known address of such holder if no
 proof of Claim is filed or if the Debtors have been notified in writing of a change of address.
        5.07 Undeliverable Distributions and Unclaimed Property. If any distribution made by
 the Debtors or the Reorganized Debtor, as applicable, is returned as undeliverable, the Debtors or
 the Reorganized Debtors, as applicable, may, in their sole discretion, make such efforts to

                                                  9
18-12341-smb      Doc 117      Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                            Pg 10 of 28


 determine the current address of the Holder of the Claim with respect to which the distribution
 was made, but no distributions to any Holder of an Allowed Claim will be made until the
 Debtors or the Reorganized Debtors, as applicable, have determined the current address of the
 Holder of such Allowed Claim, at which time the distribution will be made without interest. The
 Debtors or the Reorganized Debtors, as applicable, shall have sole discretion to determine how to
 make distributions in the most efficient and cost-effective manner. Amounts in respect of any
 undeliverable distributions made by the Debtors or the Reorganized Debtors, as applicable, shall
 be returned to, and held in trust by, the Debtors or the Reorganized Debtors, as applicable, until
 the distributions are claimed, or are deemed to be Unclaimed Property upon the expiration of six
 (6) months from the date of the return of the undeliverable distribution. Unclaimed Property shall
 revert to the Reorganized Debtors in accordance with the provisions of the Plan.
         5.08 Record Date for Distributions. Except as otherwise provided in a Final Order of
 the Bankruptcy Court, the transferees of Claims that are transferred pursuant to Bankruptcy Rule
 3001 on or prior to the date of the entry of the Confirmation Order will be treated as the holders
 of those Claims for all purposes, notwithstanding that any period provided by Bankruptcy Rule
 3001 for objecting to the transfer may not have expired by the date of the entry of the
 Confirmation Order. The Debtors and Reorganized Debtors shall have no obligation to recognize
 any transfer of any Claim occurring after the date of the entry of the Confirmation Order. In
 making any Distribution with respect to any Claim, the Debtors shall be entitled instead to
 recognize and deal with, for all purposes hereunder, only the Person that is listed on the proof of
 Claim filed with respect thereto or on the Schedules, as applicable, as the holder thereof as of the
 close of business on the date of the entry of the Confirmation Order, and upon such other
 evidence or record of transfer or assignment that are known to the Debtors as of the date of the
 entry of the Confirmation Order.
        5.09    Distributions to Holders of Claims – Generally.
               (a)    Distributions on Account of Allowed Claims Only. Except as otherwise
 provided in this Plan, Disputed Claims shall not be entitled to any Distribution until such
 Disputed Claim becomes an Allowed Claim.
                 (b)     Method of Cash Distributions. Any payment of Cash to be made pursuant
 to the Plan will be in U.S. dollars and may be made by draft, check, wire transfer, or as otherwise
 required or provided in any relevant agreement or applicable law.
                (c)    Distributions on Non-Business Days. Any payment or Distribution due on
 a day other than a Business Day may be made, without interest, on the next Business Day.
                (d)    No Distribution in Excess of Allowed Amount of Claim. Notwithstanding
 anything to the contrary herein, no holder of an Allowed Claim shall receive in respect of such
 Claim any Distribution (of a value set forth herein or in the Disclosure Statement) in excess of
 the Allowed amount of such Claim.
                 (e)     Interest on Claims. Except as specifically provided for in the Plan or the
 Confirmation Order, interest shall not accrue on Claims and no holder of a Claim shall be
 entitled to interest accruing on or after the Petition Date on any Claim, other than the Claim of
 Premier in accordance with the DIP Financing Order or the Claim of the Prepetition Lender in
 accordance with its applicable loan documents. Interest shall not accrue or be paid on any
 Disputed Claim with respect to the period from the Petition Date to the date a final Distribution

                                                 10
18-12341-smb      Doc 117      Filed 02/20/19 Entered 02/20/19 15:01:15             Main Document
                                            Pg 11 of 28


 is made thereon if and after that Disputed Claim becomes an Allowed Claim. Except as expressly
 provided herein or in a Final Order of the Bankruptcy Court, no prepetition Claim shall be
 allowed to the extent that it is for postpetition interest or other similar charges.
                (f)     Disputed Payments. If any dispute arises as to the identity of a holder of
 an Allowed Claim who is to receive any Distribution, the Reorganized Debtors may, in lieu of
 making such Distribution to such Person, make such Distribution into an escrow account or hold
 such Distribution in reserve until the disposition thereof shall be determined by Bankruptcy
 Court order, or by written agreement among the interested parties to such dispute.
                (g)      Withholding Taxes. Any federal or state withholding taxes or other
 amounts required to be withheld under any applicable law may be deducted and withheld from
 any Distributions under the Plan. All Persons holding Claims shall be required to provide any
 information necessary to effect the withholding of such taxes. The Reorganized Debtors may
 withhold the entire Distribution due to any holder of an Allowed Claim until such time as such
 holder provides the necessary information to comply with any withholding requirements of any
 governmental unit. Any property so withheld will then be paid by the Reorganized Debtors to
 the appropriate authority. If the holder of an Allowed Claim fails to provide the information
 necessary to comply with any withholding requirements of any governmental unit within ninety
 (90) days after the date of first notification to the holder of the need for such information, or for
 the Cash necessary to comply with any applicable withholding requirements, then such holder’s
 Distribution shall be treated as Unclaimed Property herein or the amount required to be withheld
 may be so withheld and turned over to the applicable authority.
                (h)     Time Bar to Cash Payments by Check. Checks issued by the Reorganized
 Debtors on account of Allowed Claims shall be null and void if not negotiated within ninety (90)
 days after the date of issuance thereof. Requests for the reissuance of any check that becomes
 null and void pursuant to this Section may be made directly to the Reorganized Debtors by the
 holder of the Allowed Claim to whom the check was originally issued. Any Claim with respect
 to such voided check must be made in writing, on or before the later of the first anniversary of
 the Effective Date, or the six (6) month anniversary of the date on which the Distribution was
 made. After that date, all Claims with respect to voided checks shall be discharged and forever
 barred and the proceeds of those checks shall be deemed Unclaimed Property in accordance with
 Bankruptcy Code §347(b) and be distributed as provided herein.
                 (i)     No Payments of Fractional Dollars. Notwithstanding any other provision
 of the Plan to the contrary, no payment of fractional dollars shall be required to be made pursuant
 to the Plan. Whenever any payment of a fraction of a dollar under the Plan would otherwise be
 required, the actual Distribution made may, at the Debtors’ election, reflect a rounding down of
 such fraction to the nearest whole dollar.
                  (j)    Minimum Distributions. Notwithstanding anything herein to the contrary,
 the Reorganized Debtors shall not be required to make distributions or payments of less than
 $25.00, and shall not be required to make partial distributions or payments of fractions of dollars.
 Any Holder of an Allowed Claim whose aggregate distribution under this Plan is less than
 $25.00 shall forfeit, at the option of the Reorganized Debtors, such amount to, and such amount
 shall vest in, the Debtors for distribution in accordance with the terms of the Plan.
                 (k)    Setoff and Recoupment. The Reorganized Debtors may, but shall not be
 required to, setoff against, or recoup from, any Claim and the Distributions to be made pursuant
                                                 11
18-12341-smb      Doc 117      Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                            Pg 12 of 28


 to the Plan in respect thereof, any claims or defenses of any nature that the Reorganized Debtors
 or the Estates may have against the holder of such Claim, but neither the failure to do so nor the
 allowance of any Claim under the Plan shall constitute a waiver or release by the Debtors, the
 Estates, or the Reorganized Debtors, of any right of setoff, recoupment claims, rights or
 Avoidance Actions that the Debtors, the Estates, or the Reorganized Debtors, or any of their
 successors may possess against such holder. Any setoff or recoupment shall only be made after
 the affected creditor is provided not less than five days notice.
        5.10 Quarterly Reports. Until the Chapter 11 Cases are closed, the Reorganized
 Debtors shall file quarterly reports setting forth the status of Distributions to holders of Allowed
 Claims and any other open matters in the Chapter 11 Cases. The quarterly reports shall be filed
 on or before the 15th day of January, April, July, and October.
        5.11 Vesting of Assets. As of the Effective Date, pursuant to provisions of Bankruptcy
 Code §§ 1141(b) and (c), all property and assets of the Debtors shall be transferred to and shall
 vest in the Reorganized Debtors free and clear of all Liens, Claims and Interests, except as
 otherwise expressly provided in this Plan and/or the Confirmation Order.
         5.12 Continuing Existence. From and after the Effective Date, the Reorganized
 Debtors will continue in existence and shall continue normal operations of their business as
 limited liability companies under applicable law.
                                           ARTICLE VI

                          EXECUTORY CONTRACTS AND LEASES

         6.01 All executory contracts and unexpired leases listed on Exhibit 1 hereto shall be
 deemed assumed by the Debtors as of the Effective Date. Simultaneously with service of the
 Plan and Disclosure Statement, the Debtors shall provide a notice to all counter-parties to
 executory contracts proposed to be assumed, substantially in the former annexed hereto as
 Exhibit 2. Such counter-parties shall have until seven (7) days prior to the Confirmation
 Hearing to file an objection to the proposed cure amount provided in such notice. All objections
 to cure amounts shall be heard at the Confirmation.
        6.02 Any executory contract or unexpired lease of the Debtors not listed on Exhibit 1
 hereto and which has not been assumed or rejected by Final Order of the Bankruptcy Court, or
 which is not the subject of a pending motion to assume or reject on the Confirmation Date, shall
 be deemed rejected by the Debtors on the Effective Date. Any entity with a Claim that arises
 from the rejection of an executory contract or unexpired lease must file its Claim within thirty
 (30) days after the later of the date of the order rejecting the executory contract or unexpired
 lease and the Confirmation Date, and shall have the same rights as a Class 5 Claimant to the
 extent such Claim becomes an Allowed General Unsecured Claim. Any Claims arising from
 the rejection of an executory contract or unexpired lease not filed with the Bankruptcy
 Court within such time will be automatically treated as a Disallowed Claim, forever barred
 from assertion, and shall not be enforceable against, as applicable, the Debtors, the
 Reorganized Debtors, the Estates, or property of the foregoing parties, without the need for
 any objections by the Debtors or the Reorganized Debtors, as applicable, or further notice
 to, or action, order, or approval of the Bankruptcy Court or any other entity, and any
 Claim arising out of the rejection of the executory contract or unexpired lease shall be

                                                 12
18-12341-smb      Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15           Main Document
                                           Pg 13 of 28


 deemed fully satisfied, released, and discharged, notwithstanding anything in the Schedules
 or any proof of Claim to the contrary.
                                          ARTICLE VII

                   PROCEDURE FOR RESOLVING DISPUTED CLAIMS

        7.01 Disputed Claim Reserves. Except as provided for below, the Debtors shall set
 aside and reserve for the benefit of each holder of a Disputed Claim an amount equal to the
 Distributions to which the holder of such Disputed Claim would be entitled if such Disputed
 Claim were an Allowed Claim, in an amount equal to the amount of such Claim as estimated by
 the Bankruptcy Court pursuant to an order. Such reserved amounts, and the difference between
 the amount so reserved for each such Claim and the amount of federal, state and local taxes paid
 by the Debtors with respect to such Claim shall constitute the maximum Distribution amount to
 which the holder of such Claim may ultimately become entitled to receive.
        7.02 Distributions to Holders of Allowed Claims. After the Effective Date, the
 Reorganized Debtors shall make one or more Distributions to holders of Allowed Claims in
 accordance with the Plan.
                        (i)     Distributions on Disputed Claims. No Distributions shall be made
                with respect to a Disputed Claim until the resolution of such dispute by agreement
                with the Debtors, the Reorganized Debtors, or Final Order. On or as soon as
                reasonably practicable after the first Business Day of the next calendar quarter
                after a Disputed Claim becomes an Allowed Claim, the Debtors shall distribute to
                the holder thereof Cash, from the Disputed Claims Reserve, in an amount equal to
                the aggregate amount of Cash that would have been distributed to such holder in
                respect of such Claim had such Claim been an Allowed Claim, in the amount in
                which it is ultimately allowed.
                        (ii)   Treatment of Excess Cash in Disputed Claims Reserve. To the
                extent a Disputed Claim becomes a Disallowed Claim or is reclassified, any Cash
                previously reserved for such portion of such Disputed Claim shall be distributed
                in accordance with the Plan. To the extent all payments required under the Plan
                have already been made, Cash previously reserved for Disputed Claims shall be
                paid to the Reorganized Debtor in accordance with Section 5.11 of the Plan.
         7.03 Resolution of Disputed Claims. Unless otherwise ordered by the Bankruptcy
 Court after notice and a hearing, after the Confirmation Date the Reorganized Debtors shall have
 the right to make and file objections to all Claims, and shall serve a copy of each objection upon
 the holder of the Claim to which the objection is made, as soon as practicable, but in no event
 later than the Objections Bar Date. From and after the Confirmation Date, all objections shall be
 litigated to a Final Order except to the extent the Reorganized Debtors elect to withdraw any
 claim objection, or the Reorganized Debtors and the claimant elect to compromise, settle or
 otherwise resolve any claim objection, in which event they may settle, compromise or otherwise
 resolve any Disputed Claim without further approval of the Bankruptcy Court. A Disputed Claim
 as to which no objection is filed by the Objections Bar Date shall become an Allowed Claim.
        7.04 Procedure for Omnibus Objections to Claims. The Debtors and the Reorganized
 Debtors are permitted to file omnibus objections to claims (an “Omnibus Objection”) on any
                                                13
18-12341-smb      Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                           Pg 14 of 28


 grounds, including but not limited to those grounds specified in Bankruptcy Rule 3007(d). For
 claims that have been transferred, a notice shall be provided only to the person or persons listed
 as being the owner of such claim on the Debtors’ claims register as of the record date as provided
 for in Article V of the Plan. The notice of an Omnibus Objection shall include a copy of the
 relevant Omnibus Objection but not the exhibits thereto listing all claims subject to the objection
 thereby; rather, the notice shall (i) identify the particular claim or claims filed by the claimant
 that are the subject of the Omnibus Objection, (ii) provide a unique, specified and detailed basis
 for the objection, (iii) explain the proposed treatment of the claim, (iv) notify such claimant of
 the steps that must be taken to contest the objection, and (v) otherwise comply with the
 Bankruptcy Rules.
         7.05 Maintenance of Disputed Claims Reserve. To the extent that the property placed
 in a Disputed Claims Reserve consists of Cash, that Cash shall be deposited in an interest-
 bearing account in a financial institution that is an authorized depository under the U.S. Trustee
 Operating Guidelines. The Disputed Claims Reserve shall be closed and extinguished by the
 Reorganized Debtors when all Distributions and other dispositions of Cash or other property
 required to be made under the Plan from such reserves will have been made in accordance with
 the terms of the Plan.
                                         ARTICLE VIII

                               RETENTION OF JURISDICTION

         8.01 The Bankruptcy Court shall retain jurisdiction over the Debtors, the Reorganized
 Debtors, and the Chapter 11 Cases pursuant to chapter 11 of the Bankruptcy Code and for the
 purposes set forth in Bankruptcy Code §1127(b), including, without limitation, with respect to
 the following matters:
        (a)     to hear and determine any claim or cause of action belonging to the Estates, and
                any disputes concerning the classification, allowance, or estimation of any Claim;
        (b)     to resolve any disputes concerning any funds held in the Disputed Claims
                Reserve;
        (c)     to hear and determine all disputed issues relating to a security or ownership
                interest in any property of the Estates, or in any proceeds thereof;
        (d)     to hear and determine all Claims arising out of any agreement entered into by the
                Debtors after the Petition Date but prior to the entry of the Confirmation Order;
        (e)     to recover all assets and property of the Debtors wherever located;
        (f)     to alter, modify and amend the Plan pursuant to Bankruptcy Code §1127 or to
                remedy any defect, cure any omissions, or reconcile any inconsistency in the Plan
                or Confirmation Order as may be necessary to carry out the purpose and intent of
                the Plan, and to extent authorized by the Bankruptcy Code or Bankruptcy Rules;
        (g)     to hear and determine all matters related to the sale of the Debtors’ real property
                prior to the Effective Date;



                                                 14
18-12341-smb     Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15            Main Document
                                          Pg 15 of 28


        (h)    to hear and determine such other matters as may be provided for in the
               Confirmation Order and for the purposes set forth in Bankruptcy Code §§1127(b)
               and 1142, or in Bankruptcy Rules 1019 and 3020(d);
        (i)    to hear and determine all applications for compensation of professionals for
               services rendered and expenses incurred through the Confirmation Date, and
               thereafter to hear and determine any objections to compensation of professionals;
        (j)    to hear and determine any and all pending applications, adversary proceedings,
               contested matters and litigated matters;
        (k)    to hear and determine any disputed issues with respect to the payments to be made
               under the Plan;
        (l)    to enter orders that are necessary or appropriate to carry out the provisions of the
               Plan, including orders interpreting the provisions of the Plan;
        (m)    to enter a Final Order or decree concluding the Debtors’ Chapter 11 Cases; and
        (n)    to determine such other matters as may be provided for in the Confirmation
               Order, or as may be authorized under the provisions of the Bankruptcy Code.
                                         ARTICLE IX

                        CONFIRMATION AND EFFECTIVE DATE

         9.01 Conditions Precedent to Confirmation. The following are the conditions precedent
 to the Confirmation of the Plan:
        (a)    The Debtors shall have entered into a commitment letter for the Exit Facility,
               conditioned upon the entry of the Confirmation Order;
        (b)    All terms, conditions and provisions of the Plan are approved in the proposed
               Confirmation Order; and
        (c)    The proposed Confirmation Order shall be in form and substance acceptable to
               counsel to the Debtors, counsel to Premier, and the U.S. Trustee.
        The conditions precedent set forth in subparagraphs (a), (b), and (c) above, may be
 waived by the Debtors, only with the consent of Premier and upon reasonable notice to the U.S.
 Trustee.
        9.02 Conditions Precedent to the Effective Date. The following are the conditions
 precedent to the Effective Date of the Plan:
        (a)    The Bankruptcy Court shall have entered the Confirmation Order, and the
               Confirmation Order shall have become a Final Order; and
        (b)    The Debtors shall have made the Effective Date Payment.




                                                15
18-12341-smb      Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15           Main Document
                                           Pg 16 of 28


                                             ARTICLE X

               DISCHARGE OF CLAIMS, RELEASES AND EXCULPATION

         10.01 Interest Holders of the Debtors shall be treated as provided in section 3.09 of this
 plan.
       10.02 Injunction. EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE
 CONFIRMATION ORDER, FROM AND AFTER THE CONFIRMATION DATE, ALL
 PERSONS ARE PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING
 IN ANY MANNER ANY ACTION OR PROCEEDING (WHETHER DIRECTLY,
 INDIRECTLY, DERIVATIVELY OR OTHERWISE) AGAINST THE DEBTORS, THE
 REORGANIZED DEBTORS, THE DEBTORS’ PROPERTY, OR THE ESTATES BASED ON
 ANY ACT, OMISSION, TRANSACTION, OR OTHER ACTIVITY OF ANY KIND OR
 NATURE THAT OCCURRED ON OR BEFORE THE CONFIRMATION DATE,
 INCLUDING ANY CLAIMS THAT ARE PROPERTY OF THE DEBTORS’ BANKRUPTCY
 ESTATES (COLLECTIVELY, THE “RELEASED CLAIMS”); PROVIDED THAT NOTHING
 IN THE PLAN OR THE CONFIRMATION ORDER SHALL ENJOIN THE UNITED STATES
 GOVERNMENT OR ANY OF ITS AGENCIES OR ANY STATE OR LOCAL AUTHORITY,
 FROM BRINGING ANY CLAIM, SUIT, ACTION OR OTHER PROCEEDINGS (WHETHER
 DIRECTLY, INDIRECTLY, DERIVATIVELY OR OTHERWISE) AGAINST THE
 DEBTORS, OR ANY OF THE DEBTORS’ OFFICERS, DIRECTORS, EMPLOYEES,
 ATTORNEYS, ADVISORS, AGENTS, REPRESENTATIVES AND ASSIGNS, OR THE
 DEBTORS’ PROPERTY, FOR ANY LIABILITY, INCLUDING UNDER THE INTERNAL
 REVENUE CODE, THE ENVIRONMENTAL LAWS OR ANY CRIMINAL LAWS OF THE
 UNITED STATES, OR ANY STATE OR LOCAL AUTHORITY. IN ADDITION, THE
 INJUNCTION PROVIDED FOR IN THE PLAN SHALL NOT RELEASE ANY ATTORNEY
 FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW YORK STATE
 RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE LIABILITY.
       10.03 Release by the Debtors. PURSUANT TO BANKRUPTCY CODE §1123(b),
 AND EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN, UPON THE
 EFFECTIVE DATE, THE DEBTORS AND REORGANIZED DEBTORS SHALL RELEASE
 UNCONDITIONALLY, AND HEREBY ARE DEEMED TO FOREVER RELEASE
 UNCONDITIONALLY THE FOLLOWING PERSONS (COLLECTIVELY, THE
 “RELEASED PARTIES”): (A) PREMIER ITS DIRECTORS, OFFICERS, ADVISORS,
 ACCOUNTANTS, CONSULTANTS, AND ATTORNEYS; AND (B) THE DEBTORS’
 ADVISORS, INCLUDING ATTORNEYS AND ACCOUNTANTS, FROM ANY AND ALL
 CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, RIGHTS, CAUSES OF
 ACTION AND LIABILITIES WHATSOEVER, INCLUDING THE RELEASED CLAIMS
 (EXCEPT FOR THE RIGHT TO ENFORCE THE PERFORMANCE OF THEIR RESPECTIVE
 OBLIGATIONS, IF ANY, UNDER THE PLAN AND THE RIGHT TO FILE AN OBJECTION
 WITH THE BANKRUPTCY COURT WITH RESPECT TO ANY FEE CLAIMS), WHETHER
 LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
 UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN
 EXISTING OR THEREAFTER ARISING, IN LAW, OR OTHER OCCURRENCE TAKING
 PLACE ON OR PRIOR TO THE EFFECTIVE DATE, EXCEPT FOR THOSE CLAIMS OR
 LIABILITIES ARISING OUT OF OR RELATING TO ANY ACT OR OMISSION THAT
                                        16
18-12341-smb   Doc 117   Filed 02/20/19 Entered 02/20/19 15:01:15   Main Document
                                      Pg 17 of 28


 CONSTITUTES GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF
 FIDUCIARY DUTY, CRIMINAL CONDUCT, ULTRA VIRES ACTIONS, OR THE
 DISCLOSURE OF CONFIDENTIAL INFORMATION THAT CAUSES DAMAGES. IN
 ADDITION, THE RELEASE PROVIDED FOR IN THE PLAN SHALL NOT RELEASE ANY
 ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW
 YORK STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE LIABILITY.
       10.04 Exculpation. TO THE EXTENT PERMISSIBLE UNDER BANKRUPTCY
 CODE §1125(e), NEITHER THE RELEASED PARTIES NOR THEIR ADVISORS,
 ACCOUNTANTS, AND ATTORNEYS, SHALL HAVE OR INCUR ANY LIABILITY TO
 ANY HOLDER OF A CLAIM OR INTEREST FOR ANY ACT OR OMISSION DURING THE
 PENDENCY OF THE CHAPTER 11 CASES IN CONNECTION WITH, OR ARISING OUT
 OF, THE CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION OF THE PLAN, THE
 CONSUMMATION OF THE PLAN, OR THE PROPERTY OR CASH TO BE DISTRIBUTED
 UNDER THE PLAN; PROVIDED, HOWEVER, THAT THE FOREGOING EXCULPATION
 SHALL HAVE NO EFFECT ON THE LIABILITY OF AN ENTITY WHICH RESULTS
 FROM ANY SUCH ACT OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO
 HAVE RESULTED FROM GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH
 OF FIDUCIARY DUTY, CRIMINAL CONDUCT, ULTRA VIRES ACTIONS, OR THE
 DISCLOSURE OF CONFIDENTIAL INFORMATION THAT CAUSES DAMAGES, AND, IN
 ALL RESPECTS, THE RELEASED PARTIES SHALL BE ENTITLED TO RELY UPON THE
 ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES
 UNDER THE PLAN. IN ADDITION, THE EXCULPATION PROVIDED FOR IN THE PLAN
 SHALL NOT RELEASE ANY ATTORNEY FROM ANY OBLIGATIONS OWED UNDER
 RULE 1.8(h) OF THE NEW YORK STATE RULES OF PROFESSIONAL CONDUCT FOR
 MALPRACTICE LIABILITY.
      NOTHING CONTAINED HEREIN SHALL CONSTITUTE A RELEASE OF AN
 INDEPENDENT CLAIM HELD BY A CREDITOR OR INTEREST HOLDER AGAINST
 A NON-DEBTOR ENTITY OR PERSON BASED ON ACTS OR OMISSIONS
 UNRELATED TO THE DEBTORS OR THE CHAPTER 11 CASES. IN ADDITION,
 NOTHING CONTAINED HEREIN OR IN THE PLAN SHALL RELEASE ANY
 ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW
 YORK STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE
 LIABILITY.

      ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
 BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
 OF THE RELEASES AND SETTLEMENTS CONTAINED IN THE PLAN.
      NOTHING IN THE PLAN OR THE CONFIRMATION ORDER SHALL EFFECT
 A RELEASE OF ANY CLAIM BY THE UNITED STATES GOVERNMENT OR ANY
 OF ITS AGENCIES OR ANY STATE AND LOCAL AUTHORITY, INCLUDING,
 WITHOUT LIMITATION, ANY CLAIM ARISING UNDER THE INTERNAL
 REVENUE CODE, THE ENVIRONMENTAL LAWS OR ANY CRIMINAL LAWS OF
 THE UNITED STATES OR ANY STATE AND LOCAL AUTHORITY AGAINST: (I)
 THE DEBTORS; (II) ANY OF THE DEBTORS’ MEMBERS, OFFICERS, DIRECTORS,
 EMPLOYEES, ATTORNEYS, ADVISORS, AGENTS, REPRESENTATIVES AND
                                        17
18-12341-smb      Doc 117      Filed 02/20/19 Entered 02/20/19 15:01:15           Main Document
                                            Pg 18 of 28


 ASSIGNS; AND (III) THE RELEASED PARTIES. IN ADDITION, SUBJECT TO
 BANKRUPTCY CODE §§ 524 AND 1141, THE RELEASES DESCRIBED HEREIN
 SHALL NOT PRECLUDE POLICE, FEDERAL TAX, OR REGULATORY AGENCIES
 FROM FULFILLING THEIR STATUTORY DUTIES.
      THE RELEASES DESCRIBED IN THIS SECTION ARE IN ADDITION TO, AND
 NOT IN LIEU OF, ANY OTHER RELEASE SEPARATELY GIVEN, CONDITIONALLY
 OR UNCONDITIONALLY, BY THE DEBTORS TO ANY OTHER PERSON. ANY
 RELEASE GIVEN BY THE DEBTORS OR A PERSON WHICH IS PART OF OR
 SUBJECT TO A FINAL ORDER OF THE BANKRUPTCY COURT REMAINS IN FULL
 FORCE AND EFFECT AND ARE RATIFIED BY THE PLAN.
         10.05 Persons or Entities Not Released by the Debtors. Except for the releases
 contained in the Plan, the Confirmation Order and the DIP Financing Order, the Debtors and the
 Estates are not releasing any claims or actions against any Person, or their respective affiliates,
 assigns, agents, directors, officers, advisors, accountants, investment bankers, consultants,
 attorneys and other representatives of any of the foregoing.
        10.06 Good Faith. The entry of the Confirmation Order shall constitute the
 determination by the Bankruptcy Court that the Released Parties have acted in good faith and in
 compliance with the applicable provisions of the Bankruptcy Code, pursuant to, among others,
 Bankruptcy Code §§1125(e) and 1129(a)(3), with respect to the foregoing.
                                          ARTICLE XI

                               MISCELLANEOUS PROVISIONS

        11.01 Headings. The headings used in the Plan are inserted for convenience or
 reference only and are not part of the Plan.
         11.02 Notices. Notices shall be deemed given when received. All notices, requests or
 demands described in or required to be made in accordance with the Plan shall be in writing and
 shall be delivered by overnight mail and email transmission as follows:
                         (a)   If to the Debtors or Reorganized Debtors:
                               Klestadt Winters Jureller Southard & Stevens, LLP
                               200 West 41st Street, 17th Floor
                               New York, New York 10036
                               Attn: Tracy L. Klestadt
                               (212) 972-3000
                               TKlestadt@Klestadt.com

                       (b)     If to Premier:
                               SilvermanAcampora LLP
                               100 Jericho Quadrangle - Suite 300
                               Jericho, New York 11753
                               Attn: Kenneth P. Silverman
                               (516) 479-6300
                               KSilverman@SilvermanAcampora.com

                                                 18
18-12341-smb      Doc 117       Filed 02/20/19 Entered 02/20/19 15:01:15           Main Document
                                             Pg 19 of 28


                        (c)     If to the U.S. Trustee:
                                Office of the U.S. Trustee
                                201 Varick Street, Suite 1006
                                New York, New York 10014
                                Attn: Susan Arbeit
                                (212) 510-0500
                                Susan.Arbeit@USDOJ.gov

 If to a holder of a Claim or Interest, at the address set forth in its proof of Claim or proof of
 Interest filed with and allowed by the Court, or, if none, at its address set forth in the Schedules
 prepared and filed by the Debtors with the Bankruptcy Court pursuant to Bankruptcy Rule
 1007(b).
        11.03 Change of Address. Any of the parties identified in section 11.02 of the Plan may
 change the address at which it is to receive notices under the Plan by sending written notice
 pursuant to the provisions of this Article to counsel to the Debtors.
         11.04 Modification of the Plan. The Debtors reserve the right, in accordance with the
 Bankruptcy Code, upon written consent of counsel to Premier, to amend or modify the Plan prior
 to the Confirmation Date or as soon as practicable thereafter. After the Confirmation Date, the
 Debtors or the Reorganized Debtors may, upon appropriate motion, notice, and order of the
 Court, remedy any defect or omission or reconcile any inconsistency in the Plan in such manner
 as may be necessary to carry out the purposes and intent of the Plan.
       11.05 Reservation of Rights. Nothing contained herein shall prohibit the Debtors or the
 Reorganized Debtors from prosecuting or defending any of the rights of the Debtors’ Estates.
         11.06 Severability. Should any provision in the Plan be determined to be unenforceable,
 such determination shall in no way limit or affect the enforceability and operative effect of any
 and all other provisions of the Plan.
         11.07 Successors and Assigns. The rights and obligations of any entity named or
 referred to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and
 assigns of such entity.
         11.08 Governing Law. Except to the extent that the Bankruptcy Code is applicable, the
 rights and obligations arising under the Plan shall be governed by, and construed and enforced in
 accordance with, the laws of the State of New York.
        11.09 The Reorganized Debtors shall, promptly after the full administration of the
 Chapter 11 Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule
 3022 and any applicable order of the bankruptcy Court to close the Chapter 11 Cases.
         11.10 Section and Article References. Unless otherwise specified, all references in the
 Plan to Sections and Articles are to Sections and Articles of the Plan.




                              [ONE SIGNATURE PAGE TO FOLLOW]
                                                 19
18-12341-smb   Doc 117   Filed 02/20/19 Entered 02/20/19 15:01:15         Main Document
                                      Pg 20 of 28


 Dated: New York, New York         1141 REALTY OWNER, LLC
        February 19, 2019            By: 1141 Realty LLC, Manager and Sole Member

                                   By: /s/ Jagdish Vaswani_
                                   Name: Jagdish Vaswani
                                   Title: Manager


 Dated: New York, New York         FLATIRONHOTEL OPERATIONS LLC
        February 19, 2019

                                   By: /s/ Jagdish Vaswani _
                                   Name: Jagdish Vaswani
                                   Title: Managing Member

 Approved as to Form Only:

 Dated: New York, New York
        February 20, 2019          By: /s/ James Katchadurian
                                   Name: James Katchadurian
                                   Title: Chief Restructuring Officer for the Debtors




                                         20
18-12341-smb   Doc 117   Filed 02/20/19 Entered 02/20/19 15:01:15   Main Document
                                      Pg 21 of 28


                                     Exhibit 1
     18-12341-smb                             Doc 117                     Filed 02/20/19 Entered 02/20/19 15:01:15                                                            Main Document
                                                                                       Pg 22 of 28
                   Creditor                       Address1                      Address2                Address3       Address4                    Description     Case                  Debtor            Cure Amount
Telco Experts                           169 Ramapo Valley Rd          Oakland, NJ 07436‐2509                                      Utility Contract               18‐12341   1141 Realty Owner LLC                   $0.00
Time Warner Cable                       60 Columbus Cir               New York, NY 10023                                          Utility Contract               18‐12341   1141 Realty Owner LLC                   $0.00
Sabre Hospitality Solutions             Division of Sabre Glbl Inc,   7285 Collection Center Dr   Chicago, IL 60693               IT Services Agreement          18‐12342   Flatironhotel Operations LLC            $0.00
Revenue Optimization Consultants, LLC   347 West 36 St, Suite 802     New York, NY 10018                                          Revenue Management Agreement   18‐12342   Flatironhotel Operations LLC           $0.00
Maestro Pms                             65 Allstate Parkway           Suite 100                   Marham, ON L3R 9X1   Canada     IT Platform Agreement          18‐12342   Flatironhotel Operations LLC            $0.00
18-12341-smb   Doc 117   Filed 02/20/19 Entered 02/20/19 15:01:15   Main Document
                                      Pg 23 of 28


                                     Exhibit 2
18-12341-smb            Doc 117       Filed 02/20/19 Entered 02/20/19 15:01:15                       Main Document
                                                   Pg 24 of 28


 KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS, LLP                                                    Objection Date: March __, 2019
 Tracy L. Klestadt                                                                   Time: 4:00 p.m.
 Joseph C. Corneau
 Christopher Reilly
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245

 Attorneys for the Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
                                                                     :
 In re:                                                              : Chapter 11
                                                                     :
 1141 REALTY OWNER LLC, et al.,                                      : Case No. 18-12341(SMB)
                                                                     :
                                     Debtors.                        : Jointly Administered
                                                                     :
 ------------------------------------------------------------------ X
              NOTICE AND SCHEDULE OF DEBTORS’ CALCULATIONS
         OF CURE AMOUNTS OWED ON THEIR CONTRACTS AND LEASES TO
       BE ASSUMED AS PART OF THEIR PROPOSED PLAN OF REORGANIZATION
 Lease/Contract and Counterparty:                        Refer to Schedule A


 For questions regarding the cure amounts set forth on Schedule A, or to attempt to resolve
 any assumption or cure issues consensually, please contact Klestadt Winters Jureller
 Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New York, New York 10036
 (Attn: Tracy L. Klestadt), Telephone (212) 972-3000; tklestadt@klestadt.com.

            PLEASE TAKE NOTICE that, pursuant to the proposed plan of reorganization (the
             1
 “Plan”), filed by 1141 Realty Owner LLC and Flatironhotel Operations LLC (the “Debtors”) in
 the above-captioned case, the Debtors propose to assume certain executory contracts and
 unexpired leases, as described on Schedule A annexed hereto (the “Assumed Contracts”).
 Copies of the Plan and the related disclosure statement accompany this notice.
            PLEASE TAKE FURTHER NOTICE that the Debtors will seek to assume all of the
 Assumed Contracts (each, an “Assumption”), and have the Assumption date in each instance be

 1
     Capitalized terms not otherwise defined in this Notice shall have the definitions ascribed to them in the Plan.
18-12341-smb       Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15             Main Document
                                            Pg 25 of 28



 effective as of the Effective Date under the Plan.
        PLEASE TAKE FURTHER NOTICE that, as of January 18, 2018 (the
 “Determination Date”), the Debtors believe that they owe to the respective vendees the
 corresponding amount listed on the attached schedule (the “Cure Amount”).
        PLEASE TAKE FURTHER NOTICE, that objections to an Assumption, Cure
 Amount, if any, and/or timing of payment of the Cure Amount, shall be in writing, filed with the
 Court electronically in accordance with General Order M-399 by registered users of the Court’s
 electronic case filing system and, by all other parties in interest, mailed to the Clerk of the United
 States Bankruptcy Court, One Bowling Green, New York, New York 10004-1408, on a CD-Rom
 or flash drive, preferably in Portable Document format (PDF), WordPerfect or any other
 Windows-based word processing format (with a two hard copies delivered directly to the
 Chambers of the Honorable Stuart M. Bernstein, United States Bankruptcy Court, One Bowling
 Green, New York, New York 10004, and served in accordance with General Order M-399 upon:
 (i) Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New
 York, New York 10036, Attn: Tracy L. Klestadt; (ii) SilvermanAcampora LLP, 100 Jericho
 Quadrangle, Suite 300, Jericho, New York, 11753, Attn: Kenneth P. Silverman; and (iii) the
 Office of the United States Trustee, U.S. Federal Office Building, 201 Varick Street, New York,
 New York 10014, Attn: Susan Arbeit, so as to be received no later than 4:00 p.m. on _______,
 2019 (the “Cure Schedule Objection Deadline”).
        PLEASE TAKE FURTHER NOTICE that if no objections are received by the Cure
 Schedule Objection Deadline, the cure amounts set forth in the Cure Schedule shall be binding
 under the Plan and upon the other party to each Assumed Contract for all purposes and will
 constitute a final determination of total cure amounts required to be paid or obligations required
 to be performed by the Debtors in connection with any Assumption of each Assumed Contract as
 of the Determination Date. In addition, each vendee under an Assumed Contract shall be barred
 from objecting to the cure information set forth in the Cure Schedule, including, without
 limitation, the right to assert any additional cure or other amounts with respect to the Assumed

                                                   2
18-12341-smb      Doc 117     Filed 02/20/19 Entered 02/20/19 15:01:15             Main Document
                                           Pg 26 of 28



 Contract arising or relating to any period prior to the Determination Date.
        PLEASE TAKE FURTHER NOTICE that any determination of cure amounts as set
 forth in the Cure Schedule shall be without prejudice to any of the vendees’ respective rights to
 object to the assumption of any Assumed Contract; provided, however, that such objection must
 be filed with the Court and received prior to the Cure Schedule Objection Deadline.

 Dated: New York, New York
        January __, 2019
                                                  KLESTADT WINTERS JURELLER
                                                  SOUTHARD & STEVENS, LLP


                                            By: DRAFT
                                                Tracy L. Klestadt
                                                Joseph C. Corneau
                                                Christopher Reilly
                                                200 West 41st Street, 17th Floor
                                                New York, New York 10036
                                                Tel: (212) 972-3000
                                                Fax: (212) 972-2245
                                                Email: tklestadt@klestadt.com
                                                        jcorneau@klestadt.com
                                                       creilly@klestadt.com

                                                  Attorneys for the Debtor and
                                                  Debtor-in-Possession




                                                  3
18-12341-smb   Doc 117   Filed 02/20/19 Entered 02/20/19 15:01:15   Main Document
                                      Pg 27 of 28


                                  SCHEDULE A
     18-12341-smb                             Doc 117                     Filed 02/20/19 Entered 02/20/19 15:01:15                                                                      Main Document
                                                                                       Pg 28 of 28
                   Creditor                       Address1                      Address2                Address3       Address4                    Description               Case                  Debtor            Cure Amount
Telco Experts                           169 Ramapo Valley Rd          Oakland, NJ 07436‐2509                                      Utility Contract                         18‐12341   1141 Realty Owner LLC                $5,751.43
Time Warner Cable                       60 Columbus Cir               New York, NY 10023                                          Utility Contract                         18‐12341   1141 Realty Owner LLC                $9,536.36
Sabre Hospitality Solutions             Division of Sabre Glbl Inc,   7285 Collection Center Dr   Chicago, IL 60693               IT Services Agreement                    18‐12342   Flatironhotel Operations LLC       $38,758.73
Revenue Optimization Consultants, LLC   347 West 36 St, Suite 802     New York, NY 10018                                          Revenue Management Agreement             18‐12342   Flatironhotel Operations LLC        $7,000.00
Maestro Pms                             65 Allstate Parkway           Suite 100                   Marham, ON L3R 9X1   Canada     IT Platform Agreement                    18‐12342   Flatironhotel Operations LLC          $901.24
Expedia Travel                          275 Madison Ave, 1202         New York, NY 10016                                          Third Party Booking Services Agreement   18‐12342   Flatironhotel Operations LLC             $0.00
Booking.Com B.V                         P.O. Box 414462               Boston, MA 02241‐4462                                       Third Party Booking Services Agreement   18‐12342   Flatironhotel Operations LLC             $0.00
